Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 1-9 and 24 are pending.
Claims 10-14 are cancelled.
Claims 15-23 and 25 are withdrawn based on original presentation.
Claims 1-9 and 24 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (US 3,569,656 A as previously recited) in view of Wiseman et al (US 2007/0095822 A1 as newly recited) in further view of Ueda (US 4,517,431 A as previously recited).
With respect to claim 1, White et al discloses of a cooking apparatus 44 comprising: a cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a microwave heater 30 (i.e. magnetron 60; Col. 2, lines 35-38; Figures 1 and 6) to radiate microwaves to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a convection heater 12, 14 (i.e. A cooling air source 60, which has its motor connected to the sequence control network 40, is positioned to force cooling air over the magnetron and into the waveguide feed, and the oven 44; Col. 5, lines 21-31; Figures 1 and 6) configured to generate hot air to the cooking chamber 10 (Col. 2, lines 29-38; Col. 5, lines 21-31; Figures 1 and 6); a grill heater 12, 14 (i.e. top or bottom heater 12, 14; Col. 2, lines 29-38 and 50-59; Figures 1 and 6) to radiate heat to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1 and 6); an input device 42 (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6) to receive a cooking command (Col. 2, lines 60-73; Figures 1-3 and 5-6); and a controller 40 (i.e. sequence control network 40; Col. 2, lines 50-58; Figures 1-3 and 5-6) electrically connected to the microwave heater 30, the convection heater 12, 14 and the grill heater 12, 14 (Col. 2, lines 50-59; Col. 5, lines 21-31; Figures 1 and 6), and configured to control a cooking process for a duration of a least one heating stage (i.e. the heating stage is based on 20 second heating cycles after preheating; Col. 3, lines 16-34; Figures 4a), wherein the at least one heating stage includes: a first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) in which the controller 40 is configured to control the microwave heater 30 so that the microwave heater radiates microwaves (i.e. microwave power of the cooking cycle) at a predetermined output power (.i.e. “warm” temperature level of 150 degree F) corresponding to the cooking command (i.e. “warm, bake, roast, broil” buttons; Col. 2, lines 60-73) by repeating a radiation of the microwaves and non-radiation of microwaves (Col. 3, lines 15-49; Col. 4, lines 1-27; Figures 4a), and to control one of the convection heater 12, 14 and the grill heater 12, 14 to repeat heating and stopping heating to control an internal temperature of the cooking chamber 10 corresponding to the cooking command while controlling another of the convection heater 12, 14 (Col. 4, lines 1-27; Figures 1-2) and the grill heater 12, 14 to stop the heating (Col. 2, lines 29-38; Col. 4, lines 1-27; Col. 5, lines 21-31; Figures 1-6), during the second heating stage (i.e. the heating stage is based on 20 second heating cycles after preheating and first heating stage; Col. 3, lines 16-34; Figures 4a) the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figures 1-6), and to control both the grill heater 12, 14 and the convection heater 12, 14 (i.e. Only the heater 12 or 14 part of convection heater 12, 14 is considered because it does the heating; Col. 5, lines 21-31; Figures 1-2) to repeat heating and stopping, to control the internal temperature of the cooking chamber 10 corresponding to the cooking command (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6), and the controller 40 is further configured to sequentially perform the first heating stage and the second heating stage, in response to the cooking command (Col. 4, lines 1-27; Figures 4a).   
White et al teaches the invention as described above but fails to explicitly teach that a heat convector including a convection heater configured to generate hot air and a convection fan configured to circulate the hot air to the cooking chamber; a control panel configured to receive from a user a cooking command based on a user selection of a food to be cooked and user selection of a weight thereof; a controller electrically connected to the control panel, the microwave heater, the heat convector and the grill heater; and control one of the heat convector and the grill heater to repeat heating and stopping heating to control an internal temperature of the cooking chamber corresponding to the cooking command while controlling another of the heat convector and the grill heater to stop the heating; and to control both the grill heater and the heat convector to repeat heating and stopping, to control the internal temperature of the cooking chamber corresponding to the cooking command. 
In the same field of endeavor of cooking apparatus, Wiseman et al teaches that it is known in the art of speed cooking ovens to provide a heat convector 46, 48 including a convection heater (i.e. radiant heating elements, such as, for example, a ceramic heater or a halogen cooking lamp; Para. 0021) configured to generate hot air and a convection fan (i.e. A convection fan (not shown) may be provided for blowing air over heating elements and into cooking cavity 15; Para. 0021) configured to circulate the hot air to the cooking chamber 12 (Para. 0021 and 0045-0048; Figures 9 and 11); a controller 152 electrically connected to the control panel 154, the microwave heater 44, the heat convector 46, 48 and the grill heater 46, 48 (Para. 0038-0041; Figures 9 and 11); and to control one of the heat convector 46, 48 and the grill heater 46, 48 to repeat heating (i.e. load sharing process; Para. 0048) and stopping heating to control an internal temperature of the cooking chamber 15 corresponding to the cooking command while controlling another of the heat convector 46, 48 and the grill heater 46, 48 to stop the heating (Para. 0045-0048; Figures 1, 9, 11); and to control both the grill heater 46, 48 and the heat convector 46, 48 to repeat heating and stopping (i.e. load sharing process; Para. 0048), to control the internal temperature of the cooking chamber 15 corresponding to the cooking command (Para. 0038-0041 and 0045-0048; Figures 9 and 11). 
In the same field of endeavor of cooking apparatus, Ueda teaches that it is known in the art of speed cooking ovens a control panel 3 (Figure 2) configured to receive from a user a cooking command based on a user selection of a food to be cooked (i.e. Depending on what a user is cooking would determine how the operator set the oven temperature) and user selection of a weight thereof (Col. 4, lines 21-41; Figures 1-7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al in view of Wiseman et al in further view of Ueda, to modify to the convection heating elements along with the controller’s operations of the heating elements during the first and second heating stages as taught by White et al, to incorporate the heat convector, control panel and the controller’s operations of the heating elements during the first and second heating stage as taught by Wiseman et al, furthermore to incorporate the control panel including weight and temperature inputs as taught by Ueda for the purpose of providing a heating system for quick and even cooking with minimum time and energy, and eliminating the user’s burden of calculating weight-time-temperature conversions resulting in dry food items.

With respect to claim 2, White et al, as applied to claim 1, discloses that during the second heating stage, the controller 40 is configured to turn on the grill heater 12,14 and the heat convection heater 12, 14 while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in response to the internal temperature (i.e. oven reaching 150°F) of the cooking chamber 10 being below a preset temperature (i.e. below 150°F; Col. 3, line 16-38; Figures 4a). 
With respect to claim 3, White et al, as applied to claim 2, discloses that during the second heating stage, the controller 40 is configured to turn on the grill heater 12, 14 and the convection heater 12, 14, while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a). 
White et al teaches the invention as described above but fails to explicitly teach of the heat convector as required by claims 2 and 3 above. 
However Wiseman et al does teach of the controller 152 is configured to turn on the grill heater 46, 48 and the heat convector 46, 48 (i.e. radiant heating elements, such as, for example, a ceramic heater or a halogen cooking lamp; and a convection fan (not shown) may be provided for blowing air over heating elements and into cooking cavity 15; Para. 0021) while controlling the microwave heater 44 so that the radiating of the microwave stops (Para. 0038-0041 and 0045-0048; Figures 9 and 11); the controller 152 is configured to turn off the grill heater 46, 48 and the heat convector 46, 48 while controlling the microwave heater 44 so that the radiating of the microwave stops (i.e. Cool Down; Para. 0038-0041 and 0045-0048; Figures 9 and 11). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al with Wiseman et al, to modify to the convection heating elements along with the controller’s operations of the heating elements as taught by White et al, to incorporate of the heat convector and the controller’s operations of the heating elements as taught by Wiseman et al, for the purpose of providing a heating system for quick and even cooking with minimum time and energy.  

With respect to claim 4, White et al, as applied to claim 1, discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwave stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a).

With respect to claim 5, White et al, applied to claim 1, discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to maintain turning on (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6) the one of the convection heater 12, 14 and the grill heater 12, 14, which is turned on in the first heating stage while controlling the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a). 
With respect to claim 6, White et al, as applied to claim 1, discloses of a temperature sensor (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), the controller 40 is configured continuously turn on the convection heater 12, 14 and the grill heater 12, 14 until the internal temperature (i.e. the sequence of operations set up in the timing network 52 and relay circuits 54 is one in which the oven temperature is initially raised to a predetermined level, illustrated as 150.degree. F., such temperature being sensed by a suitable sensor in the oven.  In FIG. 1 a thermostat 58 for this purpose is shown connected to the heater switching network 18 and sequence control network 40; Figure 9), measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a), and intermittently turn on and off one of the convection heater 12, 14 and the grill heater 12, 14 after reaching the preset target temperature (i.e. oven reaching 150°F) in order to maintain the internal temperature of the cooking chamber 10 at the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a). 
With respect to claim 7, White et al, as applied to claim 1, discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), when the controller 40 is configured to determine that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is greater than a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn off at least one of the convection 12, 14, and when the controller 40 determines that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is less than the preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn back on the at least one of the heater convector 12, 14 and the grill heater 12, 14 which is turned off in the second heating stage in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a).
With respect to claim 8, White et al, as applied to claim 1, discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), once the controller 40 is configured to determine that the internal temperature, measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to repeatedly turn on and off the at least one of the heater convector 12, 14 and the grill heater 12, 14 during the second heating stage in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a). 
White et al teaches the invention as described above but fails to explicitly teach of the heat convector as required by claims 5-8 above. 
However Wiseman et al does teach that the controller 152 is configured to maintain turning on the one of the heat convector 46, 48 and the grill heater 46, 48 which is turned on in the first heating stage (Figure 11) while controlling the microwave heater 44 so that the radiating of the microwaves stops (Para. 0038-0041 and 0045-0048; Figures 9 and 11); the controller 152 is configured continuously turn on the heat convector 46, 48 and the grill heater 46, 48 until the internal temperature, and intermittently turn on and off the heat convector 46, 48 and the grill heater 46, 48 after reaching the preset target temperature in order to maintain the internal temperature of the cooking chamber 15 at the preset target temperature (Para. 0021, 0038-0041 and 0045-0048; Figures 9 and 11); the controller 152 is configured to turn off at least one of the heat convector 46, 48 and the grill heater 46, 48 in order to maintain the preset target temperature, the controller 152 is configured to turn back on the at least one of the heat convector 46, 48 and the grill heater 46, 48 which is turned off in the second heating stage (Figure 11) in order to maintain the preset target temperature (Para. 0038-0041 and 0045-0048; Figures 9 and 11); the controller 152 is configured to repeatedly turn on and off the at least one of the heat convector 46, 48 and the grill heater 46, 48 during the second heating stage (Figure 11) in order to maintain the preset target temperature (Para. 0038-0041 and 0045-0048; Figures 9 and 11).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al with Wiseman et al, to modify to the convection heating elements along with the controller’s operations of the heating elements during the first and second heating stage as taught by White et al, to incorporate of the heat convector and the controller’s operations of the heating elements during the first and second heating stage as taught by Wiseman et al, for the purpose of providing a heating system for quick and even cooking with minimum time and energy.  

With respect to claim 9, White et al in view of Wiseman et al, as applied to claim 1, discloses that based on the substance input by the user, the controller 40 determines a cooking time and a power level to be used for the cooking (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6).
However White et al in view of Wiseman et al teaches the invention as described above but fails to explicitly teach that based on the substance and the weight of the substance input by the user, the controller determines a cooking time and a power level to be used for the cooking. 
In the same field of endeavor of cooking apparatus, Ueda teaches that it is known in the art that based on the substance and the weight of the substance input by the user 4, 5a, 5b, the controller 16 determines a cooking time and a power level (i.e. temperature) to be used for the cooking (Col. 4, lines 21-42; Figures 1-8). 
The advantage of combining the teaches of White et al in view of Wiseman et al regarding the control panel weight selection is that doing so would provide an indication of the presence of baking ware to the oven controller upon user selection.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al in view of Wiseman et al in further view of Ueda, to modify to the controller’s operations of the heating elements as taught by White et al and Wiseman et al, to incorporate the control panel including weight and temperature inputs as taught by Ueda, for the purpose of eliminating the user’s burden of calculating weight-time-temperature conversions resulting in dry food items.  

With respect to claim 24, White et al, as applied to claim 1, discloses that the controller 40 is configured to perform the first heating stage (Figure 4a) for the first time (i.e. initial time between 0 seconds and 20 seconds) and perform the second heating stage (Figures 4a) for a second time (i.e. time between 20 seconds to 40 seconds), and the first time is below (i.e. before) the second time (Col. 3, lines 16-49; Col. 4, lines 1-27; Figure 4a).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed February 14, 2022, with respect to the rejection(s) of claim(s) 1-9 and 24 under 35 USC 103 over have been White et al and Muegge et al and Uedato fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White et al and Wiseman et al and Ueda.

Applicant’s argues: “White and Ueda alone or combined with each other does not disclose, teach, or suggest at least the features recited in amended claim 1.  
Muegge alone or in combination with White fails to disclose, teach or suggest the amended feature of "during the first heating stage the controller is configured to control the microwave heater so that the microwave heater radiates microwaves at a predetermined output power corresponding to the cooking command by repeating a radiation of the microwaves and a non-radiation of the microwaves, and to control one of the heat convector and the grill heater to repeat heating and stopping heating to control an internal temperature of the cooking chamber corresponding to the cooking command while controlling another of the heat convector and the grill heater to stop the heating".
Uedato does not disclose, teach, or suggest a combination of these operations being performed based on a single user input. As such, White, Muegge, Uedato fail to disclose, teach, or suggest the amended feature of Amended claim 1”, on page 8-12 of remarks.

Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous 35 USC 103 rejection of claim 1 in the last Office action. 
The prior art of record White et al teaches all of the claim limitation except for a heat convector including a convection heater configured to generate hot air and a convection fan configured to circulate the hot air to the cooking chamber; a control panel configured to receive from a user a cooking command based on a user selection of a food to be cooked and user selection of a weight thereof; a controller electrically connected to the control panel, the microwave heater, the heat convector and the grill heater; and control one of the heat convector and the grill heater to repeat heating and stopping heating to control an internal temperature of the cooking chamber corresponding to the cooking command while controlling another of the heat convector and the grill heater to stop the heating; and to control both the grill heater and the heat convector to repeat heating and stopping, to control the internal temperature of the cooking chamber corresponding to the cooking command.
Although White et al teaches of a controller connected to a microwave heater and two heaters, it would have been obvious to modify the convection heater and controller functions as taught by White et al in view of the convector heater and controller functions as taught by Wiseman et al, to provide quick and even cooking with minimum energy and time. 
White et al teaches of a cooking process where there is several stages of warming or thawing food items. In the first stage after preheating (See Figure 4a), the controller controls the microwave heater to radiate microwaves and to stop radiating microwaves (i.e. bottom cycle in Figure 4a). The controller controls both of the convection heater and grill heater (i.e. top and bottom heaters to turn on and off simultaneously. Top cycle in Figure 4a and 6; Col. 4, lines 1-27). In the second stage or after the first stage of the microwave heating, the controller is configured to stop the microwave heating momentarily during the microwave heating cycle, to allow the both of the convection heater and grill heaters to repeat heating and stop heating (Col. 4, lines 1-27; Figure 4a and 6). However White et al does not teach that while the microwaves have stopped, the heat convector and the grill heater are cycled to maintain the cooking chamber temperature. Therefore it would have been obvious to modify the convection heater and grill heater and controller function as taught by White et al in view of the convector heater and grill heater controller functions as taught by Wiseman et al, to provide quick and even cooking with minimum energy and time.
White et al does not teach of a control panel configured to receive from a user a cooking command based on a user selection of a food to be cooked and user selection of a weight thereof, it would have been obvious to add a weight selection to the control panel of White et al as taught by the weight selection as taught by Ueda, for the purpose of eliminating the user’s burden of calculating weight-time-temperature conversions resulting in dry food items. 
Therefore the examiner is now rejecting claims 1-9 and 24 under 35 USC 103 over White et al and Wiseman et al and Ueda because applicant’s amendment of claim 1 have been fully considered and are persuasive. Thus, the previous 35 USC 103 rejection in the last Office action over the combination of White et al and Muegge et al and Ueda is withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama (EP 2233838 B1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 19, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761